PER CURIAM.
Petitioner seeks to invoke the jurisdiction of this Court to review the subject decision of the District Court of Appeal, 134 So.2d 527, under Article V, Section 4(2), of the Constitution, F.S.A., on the conflict theory. We have carefully examined the petition and supporting records and briefs and, finding that there is no conflict in the constitutional sense, we have no jurisdiction to entertain this petition. Certiorari is therefore hereby denied.
See Board of Commissioners of State Institutions v. Tallahassee Bank & Trust Co., Fla., 116 So.2d 762.
ROBERTS, C. J., and TERRELL, THOMAS, DREW and CALDWELL JJ., concur.